[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                            No. 11-10714
                                                                       SEPTEMBER 22, 2011
                                        Non-Argument Calendar
                                                                            JOHN LEY
                                      ________________________               CLERK

                            D.C. Docket No. 2:10-cv-00641-CEH-SPC

LEONARD WAYNE TAYLOR,

llllllllllllllllllllllllllllllllllllllll                                Plaintiff - Appellant,

                                                  versus

FLORIDA DEPARTMENT OF CORRECTIONS,
J. H. KINNEY,
Sergeant,
WARDEN, HAMILTON CORRECTIONAL INSTITUTION,
M. STEVENSON,
Classification Officer (former Sergeant),
SECRETARY, DOC, et al.,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellees.
                                      ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 22, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.
PER CURIAM:

      Leonard Wayne Taylor, a federal prisoner, appeals pro se the dismissal

without prejudice of his complaint under the “three strikes” provision of the Prison

Litigation Reform Act. 28 U.S.C. § 1915(g). The provision prohibits a prisoner

from filing a civil action if he has, “on 3 or more prior occasions, . . . brought an

action or appeal . . . that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted.” Id. When

Taylor filed his complaint on October 15, 2010, the district court had dismissed

only two civil actions filed by Taylor. See Taylor v. Germany, D.C. Docket No.

98-cv-00263; Taylor v. Germany, D.C. Docket No. 98-cv-00305. The district

court dismissed Taylor’s third civil action afterward on October 29, 2010, see

Taylor v. Miami-Dade Cnty. Dep’t of Corr., D.C. Docket No. 09-cv-23715, which

does not count as a “strike” against Taylor under section 1915(g). We VACATE

the judgment dismissing Taylor’s complaint, and we REMAND for further

proceedings.

      VACATED AND REMANDED.




                                           2